Citation Nr: 1445007	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) burial benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from September 1941 to December 1946.  He died in July 2007, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision by a VA Regional Office in Houston, Texas, which granted nonservice-connected burial benefits in the amount of $600 (for funeral costs and for cemetery/plot costs).  The appellant appeals for additional burial benefits, to include a plot or interment allowance.  


FINDINGS OF FACT

1.  The Veteran died in July 2007 at his home of cardiopulmonary arrest due to rectal cancer.  

2.  The appellant filed a claim for burial benefits in August 2007, which was granted by the RO in February 2008 in the total amount of $600 for the reimbursement of funeral expenses and cemetery/plot expenses of a veteran whose death was unrelated to military service (i.e., nonservice-connected burial benefits were awarded).

3.  At the time of his death, the Veteran was not service-connected for any disabilities, and there was no claim pending for such benefits. 

4.  The Veteran was buried in a private cemetery, although he was eligible to be buried in a national cemetery, and he was not otherwise discharged from service for a disability incurred in or aggravated in the line of duty.



CONCLUSION OF LAW

The criteria for additional VA burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2002); 38 C.F.R. § 3.1600 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Furthermore, the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance.  VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim.  VA will also discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R § 3.159(d).  It is clear that the appellant takes issue with the laws and regulations as currently in effect; however, the Board can ascertain no material dispute as to the underlying facts to be applied under current law and can ascertain no potential avenue of notice or development that would raise a reasonable possibility of substantiating the claim.

Merits of the Claim

In August 2007, the appellant filed VA Form 21-530, Application for Burial Benefits, indicating that she had paid $7,755 in burial expenses, which included a burial plot for $1,100.  She also indicated that the Veteran was buried in a private cemetery (e.g., not a national cemetery or cemetery owned by the Federal government).  She submitted copies of the funeral home's itemized bill and of receipts showing that these expenses and a bill from the cemetery for a plot had been paid by her in July 2007.  In February 2008, the Veteran was granted nonservice-connected burial benefits in the total amount of $600, which included $300 for funeral costs and $300 for cemetery/plot costs.  The appellant appealed this award, seeking reimbursement for the entire expense of the Veteran's funeral and burial that she incurred.  She claimed in May 2008 that she knew "for a fact" that VA had paid in "full" for the funerals of five individuals.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran's death is not service-connected, a $300 payment may be made toward the veteran's funeral and burial expenses, including transportation, subject to certain specified conditions.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b), (c); 38 C.F.R. § 3.1605(a).  Additionally, if the eligible veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot or internment allowance.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f). 

Additional burial benefits are paid only in the event that a veteran dies as a result of service-connected disability.  38 U.S.C.A.§ 2307; 38 C.F.R. § 3.1600(a). 

It has been held that "a claimant would not be entitled to chapter 23 burial benefits, including reimbursement of $1,500 under 38 U.S.C.A. § 2307, unless service connection [for the cause of the veteran's death] is established under a statutory provision other than 38 U.S.C.A. § 1151 [or § 1318]."  Mintz v. Brown, 6 Vet. App. 277 (1994). 

In this case, the RO in February 2008 found that the appellant was entitled to nonservice-connected burial benefits, to include a cemetery/plot allowance.  As earlier noted, those benefits are limited by statute to $300 for funeral and burial expenses and $300 for plot or interment expenses, which have already been paid to the appellant.  See 38 U.S.C.A. §§ 2302(a), 2303(b).  Consequently, the only avenue through which the appellant may be able to obtain additional (or a higher rate) of burial benefits is to show that the Veteran's death was related to a service-connected disability.  

Under the law, if a veteran dies as a result of a service-connected disability or disabilities, an amount not to exceed the amount specified in 38 U.S.C.A. § 2307, unless otherwise specified, may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

In her August 2007 application, the appellant specifically indicated that she was not claiming that the cause of the Veteran's death was due to service or service-connected disability.  The record shows that the Veteran died at home in July 2007, and at the time of his death, he was not service-connected for any disability.  The death certificate lists the cause of death as cardiopulmonary arrest due to rectal cancer.  There is no evidence in the record to suggest that the cause of the Veteran's death was due to service, including by the statements of the appellant.  

In view of the foregoing, the Board finds that the appellant is not eligible for additional funeral or burial benefits, including a plot or interment allowance, under 38 U.S.C.A. § 2307.  As noted, she has been paid the amount to which she is entitled under the law.  Accordingly, her appeal for additional burial expenses, including plot or interment allowance, which she had incurred must be denied as a matter of law.  Sabonis, supra.

Although the Board is sympathetic to the appellant's claim, the law as previously articulated prohibits payment in excess of $300 for funeral expenses and $300 for cemetery/plot expenses, unless the veteran died as a result of service-connected disability, which has not been claimed or shown in this case.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  Consequently, the Board has no authority to award additional burial benefits.


ORDER

Entitlement to additional VA burial benefits is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


